             Case 1:20-cr-00061-APM Document 1 Filed 03/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                   Case No.
        v.

 CRAVEN CASPER                                     VIOLATION:
                                                   18 U.S.C. § 1341 (Mail Fraud)
        Defendant.

                                        INFORMATION

       The United States Attorney charges:

                                          COUNT ONE
                                          (Mail Fraud)

       Between on or about January 2018, through on or about October 17, 2019, in the District

of Columbia and elsewhere, the defendant, CRAVEN CASPER, having devised and intended to

devise a scheme and artifice to defraud, and for obtaining money and property by means of false

and fraudulent pretenses, representations, and promises, did knowingly cause to be delivered by

mail, according to the directions thereon, the following matter: tax refund checks from various

State taxing authorities and settlement checks from various class action settlement funds.

       All in violation of Title 18, United States Code, Section 1341.

                                FORFEITURE ALLEGATION

       1.       Upon conviction of the offense alleged in Count One of this Information, the

defendant shall forfeit to the United States any property, real or personal, which constitutes or is

derived from proceeds traceable to this offense, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

§ 2461(c). The United States will also seek a forfeiture money judgment against the defendant in

the amount of $232,006.66.
            Case 1:20-cr-00061-APM Document 1 Filed 03/04/20 Page 2 of 2



       2.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

       a.      cannot be located upon the exercise of due diligence;

       b.      has been transferred or sold to, or deposited with, a third party;

       c.      has been placed beyond the jurisdiction of the Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without

               difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to 21 U.S.C. § 853(p).

 (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28,
    United States Code, Section 2461(c), and Title 21, United States Code, Section 853(p))


                                                      TIMOTHY J. SHEA
                                                      United States Attorney
                                                      D.C. Bar No. 437437



                                              By:
                                                      MICHAEL J. MARANDO
                                                      N.Y. Bar No. 4250395
                                                      Assistant United States Attorney
                                                      Fraud & Public Corruption Section
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20001
                                                      (202) 252-7068
                                                      Michael.Marando@usdoj.gov




                                                 2
